Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 7, 12, 14, 16-19 and 21-23 directed to species and inventions non-elected without traverse.  Accordingly, claims 7, 12, 14, 16-19 and 21-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "wherein a bottom surface of the conductive layer directly contacts a second side of the semiconductor chip and a top surface of the encapsulant material, wherein a bottom surface of the dielectric layer contacts a top surface of the conductive layer, wherein only the conductive layer is between the second side of the semiconductor chip and the bottom surface of the dielectric layer; an antenna on the dielectric layer, the antenna including a plurality of receiving antennas and a plurality of transmitting antennas, wherein the plurality of receiving antennas and the plurality of transmitting antennas are disposed only within a footprint of the semiconductor chip and not outside the footprint of the semiconductor chip; and a ground line on the dielectric layer electrically coupled to the conductive layer through a via extending through the dielectric layer, wherein the dielectric layer is between the antenna and the semiconductor chip" as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/28/2021